Citation Nr: 0207170	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral sacroiliac strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from May 1993 to February 1996.  



This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
July 1996 rating decision granted service connection and an 
initial 10 percent rating for chronic right sacroiliac strain 
since March 1996.  Although a December 1996 rating decision 
recharacterized the disability as chronic right iliac strain 
and increased the evaluation to 20 percent since March 1996, 
the claim for an initial rating in excess of 20 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  An April 1999 rating decision 
recharacterized the disability as lumbosacral spine strain 
and continued the 20 percent evaluation.  A March 2002 rating 
decision recharacterized the disability as lumbosacral 
sacroiliac strain and continued the 20 percent evaluation.  


FINDING OF FACT

The veteran has moderate to severe limitation of lumbar spine 
motion with additionally disabling functional loss and pain.  


CONCLUSION OF LAW

The criteria for an initial rating of 40 percent for 
lumbosacral sacroiliac strain are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5294, and 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
examiners.  The veteran received VA examinations, filed lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's March 2001 letter to the veteran, the July 
1996, December 1996, and April 1999 rating decisions, and the 
December 1996, April 1999, November 1999, March 2000, and 
March 2002 statements of the case informed the veteran of the 
applicable laws and regulations and evidence needed to 
substantiate the claim.  Since the veteran was informed of 
the application laws and regulations and of the evidence 
needed to substantiate the claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist and inform the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's lumbosacral spine disability is currently 
evaluated under the criteria for limitation of lumbar spine 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Given 
the diagnoses and findings of record, the Board will consider 
whether an increased rating is warranted under the criteria 
for limitation of lumbar spine motion (Diagnostic Code 5292), 
sacro-iliac injury and weakness (Diagnostic Code 5294), 
lumbosacral strain (Diagnostic Code 5295), and arthritis 
(Diagnostic Codes 5003 and 5010)  

The veteran will receive the benefit of the doubt because the 
evidence shows moderate to severe lumbar spine motion with 
additionally disabling functional loss and pain.  Limitation 
of lumbar spine motion is assigned a 40 percent evaluation if 
severe and a 20 percent evaluation if moderate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The existence of functional 
loss and pain, crepitation, less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

In this case, the worst range of lumbar spine motion was 
flexion to 72 degrees in November 2000, extension to 10 
degrees in June 1996 and May 2000, lateral bending to the 
left side to 20 degrees in June 1996, lateral bending to the 
right side to 12 degrees in March 1998, and lateral rotation 
to each side to 15 degrees in December 2000.  Thus, one 
motion - flexion - had slight limitation of motion, three 
motions - lateral bending to the left side and lateral 
rotation to each side - had moderate limitation of motion, 
and two motions - extension and lateral bending to the right 
side - had severe limitation of motion.  Thus, the veteran 
has moderate to severe limitation of lumbar spine motion.  

The evidence demonstrates additionally disabling functional 
loss and pain sufficient to establish the 40 percent rating 
for severe limitation of lumbar spine motion.  Although the 
veteran had earned a civil engineering degree and presented 
herself in a professional manner at the June 1996 VA 
examination, the March 1998 VA examiner conceded that she 
would have to changes fields at least partly due to her back 
disability.  Certainly, the veteran was not able to perform 
the physically demanding field work and travel by car or 
truck to job sites normally required of civil engineers.  

The veteran also reported difficulty with chores at home 
because back pain interfered with the pushing and lifting 
motions required to vacuum and to do laundry and yardwork.  
Although childcare needs forced the veteran to lift and carry 
her very young child in June 1996, she had to avoid all other 
lifting.  She was fitted with a sacroiliac belt in August 
1996, and she continued to wear a back brace in March 1998.  

To her credit, the veteran eventually obtained a teaching 
license and a job teaching and coaching high school sports in 
July 1999 but back pain prevented her from actual physical 
participation in the sports.  As a result, she had to modify 
her pre-injury exercise program to include nonweight-bearing 
exercises, such as biking and swimming noted in September 
1996.  Since late 1996, as instructed by the VA, she had 
performed her own physical therapy at home, which included 
application of hot packs to her back for twenty minutes 
during lumbar traction.  By May 2000, when she was teaching 
and coaching full-time and working at a sporting goods store 
part-time, the lumbar traction was no longer providing relief 
but she continued with the traction through at least December 
2000.  Work exacerbated her back pain because she had to 
stand on her feet so much of the time.  The ongoing back pain 
made it difficult to fall asleep, awakened her from sleep, 
and prevented her from feeling refreshed because she could 
sleep no more than six hours per night.  Her back pain 
worsened if she sat in one place, such as in a car, for 10-30 
minutes.  Strength in the back, which had been normal in June 
1996 and September 1996, had weakened by March 1998.  From 
May 2000 to December 2000, back pain prevented the veteran 
from walking more than one-half mile, sitting for more than 
10 minutes, or standing for more than 10-30 minutes.  
Although the VA doctor who examined the veteran in November 
2000 and January 2001 thought that the veteran's reports of 
pain were out of proportion to the actual disability, the VA 
physical therapist who had treated the veteran 3-4 times per 
month for six years found true chronic dysfunction in the 
veteran in May 2000.  

Resolving all reasonable doubt in the veteran's favor, 
including consideration of her additionally disabling 
functional loss and pain, the veteran will be deemed to have 
severe limitation of lumbar spine motion.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  

A rating higher than 40 percent is not available under the 
criteria for sacro-iliac injury and weakness and for 
lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5294 and 5295.  

Although November 2000 VA magnetic resonance imaging revealed 
a minimal lumbosacral disk bulge at L5-S1, a separate rating 
is not available for arthritis under Diagnostic Codes 5003 
and 5010 because limitation of motion is already compensable 
under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  In any event, the VA doctor 
who examined the veteran in November 2000 and January 2001 
opined that degenerative disc disease was probably not 
related to the service-connected lumbosacral spine 
disability.  

In summary, the record reflects that an initial 40 percent 
rating is warranted.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  In spite of ongoing back 
pain and physical therapy, the veteran was able to transition 
her career from civil engineering to teaching.  She currently 
works full-time as a high school teacher and coach and part-
time in a sporting goods store.  Referral for consideration 
of an extraschedular rating for lumbosacral sacroiliac strain 
is therefore not currently warranted.  


ORDER

Entitlement to an initial 40 percent rating for lumbosacral 
sacroiliac strain is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

